Citation Nr: 0323852	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  97-33 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for tuberculosis (TB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
REMAND

The veteran had active duty from January 1947 to September 
1948.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim of 
entitlement to service connection for squamous cell 
carcinoma, malaria, and tuberculosis.  In October 1997 the 
veteran filed a timely notice of disagreement.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.201, 20.302 (2001).  The RO subsequently provided the 
veteran a statement of the case and notification of his 
appellate rights.  In November 1997 the veteran perfected his 
appeal and the issues were properly certified to the Board.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.28, 
19.29(b), 19.30, 20.302 (2001).  

In July 1998 the Board issued a decision in which it denied 
the veteran's claims of entitlement to service connection for 
squamous cell carcinoma, malaria, and tuberculosis.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court), which by 
order dated in November 2000, vacated that part of the July 
1998 Board decision that denied service connection for 
squamous cell carcinoma and malaria and remanded those issues 
to the Board for further development and readjudication.  The 
Court noted at that time, in pertinent part, that VA had a 
duty to advise the veteran to submit evidence to substantiate 
his testimony that a physician (Dr. Anderson) treated him for 
malaria.  The issue of entitlement to service connection for 
tuberculosis was severed for subsequent disposition.  
However, in January 2001, the Court vacated that part of the 
July 1998 Board decision that determined that the claim for 
service connection for tuberculosis was not well grounded on 
the basis that the Board did not consider the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002), which eliminated the well grounded 
requirement and amended VA's duties to notify and assist; the 
appeal of that issue was remanded to the Board for a decision 
on the merits.  

In August 2001, the veteran appeared for a hearing before the 
undersigned Board Member; a transcript of such is of record.  

The Board issued a second decision in November 2001, 
remanding the issue of entitlement to service connection for 
squamous cell carcinoma and denying the issues of service 
connection for malaria and tuberculosis.  In a decision dated 
in December 2002, the RO granted service connection for 
squamous cell carcinoma.  As the veteran did not appeal the 
rating assigned for the squamous cell carcinoma, that issue 
is no longer in appellate status.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The veteran appealed the Board's November 2001 decision to 
the Court.  In January 2003, the Court granted a joint motion 
to vacate and remand that decision; it was noted in the joint 
motion that the Board failed to provide adequate reasons and 
bases for its decision, failed to adequately explain why the 
preponderance of the evidence was against the claims, failed 
to adequately account for supporting lay and buddy 
statements, and failed to identify for the veteran which 
evidence the VA will obtain and which evidence the veteran is 
expected to present.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Because of the change in the law brought about by the VCAA, 
and the January 2003 Court order, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-
92.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present, to including advising the 
veteran to submit evidence to 
substantiate his testimony that a 
physician (Dr. Anderson) treated him for 
malaria.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claim. 

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


